Citation Nr: 1607466	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-41 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disorder, inclusive of bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office RO) in Los Angeles, California, denying various claims, among which was the Veteran's entitlement to service connection for a bilateral shoulder disorder.  This matter was previously before the Board in January 2013, following a hearing before the Board in March 2012 as to the question of the timeliness of filing of a substantive appeal, when the Board determined that in fact the Veteran's substantive appeal had been timely perfected.  In addition, the Board remanded the merits-based issue as to the service incurrence of a bilateral shoulder disorder to the Agency of Original Jurisdiction (AOJ) so that additional development could be undertaken.  While the case remained in remand status, the AOJ by its rating decision of April 2015 granted service connection for bursitis of the right shoulder, thereby removing that issue from the Board's appellate jurisdiction.  As to the remaining question of service connection for a left shoulder disorder, the AOJ attempted to complete the actions sought by the Board, before returning the case for further appellate review.  

The lone issue remaining on appeal is REMANDED to the AOJ and the AOJ will advise the Veteran in writing if further action on his part is necessary.  


REMAND

The Board in its January 2013 remand directed the AOJ to seek input from the Veteran as to whether he desired to appear at a hearing addressing the merits of issue on appeal.  This was accomplished by the AOJ in May 2014, to which the Veteran responded nearly immediately in writing that he desired a videoconference hearing before the Board as to the merits of the appellate issue.  The Veteran's response was never acknowledged by the AOJ and no actions followed on the part of the AOJ to afford the Veteran his requested hearing.  While it is true that the Veteran was afforded a Board hearing in March 2012, that proceeding was limited to a jurisdictional matter, and as there now is no question as to the Board's jurisdiction, remand of this matter is required to afford the Veteran his requested videoconference hearing before the Board regarding the merits of his claim for service connection for a left shoulder disorder.  

Accordingly, this matter is REMANDED for the following actions:

Afford the appellant a videoconference hearing before the Board as to the merits of the issue on appeal in connection with his May 2014 request therefor.   

Once the hearing is afforded the appellant, the case should be returned to the Board for further review.  No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




